         Case 1:19-cv-01478-PGG Document 79 Filed 02/12/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM CALLAS, THOMAS CASSESE,
and NATALIE FERD,

                           Plaintiffs,                              ORDER

             - against -                                      19 Civ. 1478 (PGG)

S&P GLOBAL, INC.,

                             Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               This is an ERISA action in which Plaintiffs Callas, Cassese, and Ferd contend that

Defendant S&P Global, Inc. improperly terminated their employment and denied them severance

benefits under its Separation Pay Plan. (Cmplt. (Dkt. No. 1) ¶¶ 21-22) On March 3, 2020,1

Defendant S&P Global, Inc. moved to file under seal the administrative record in this case.2

(Def. Mot. (Dkt. No. 40))

               On March 16, 2020, this Court directed the parties to file an exhibit-by-exhibit

justification for sealing, pursuant to Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20

(2d Cir. 2006). (Order (Dkt. No. 44))

               In a March 23, 2020 response, Defendant states that “‘the privacy interests of

those resisting disclosure’ may be a countervailing factor in determining the weight of the

presumption of access of the public to judicial documents.” (March 23, 2020 Def. Response

(Dkt. No. 45) at 1 (citing Lugosch, 435 F.3d at 120)) Defendant then describes each document



1
  The motion is dated February 25, 2020, but was filed on March 3, 2020. (Def Mot. (Dkt. No.
40))
2
  Defendant reports that it contacted Plaintiffs about the instant motion, and that Plaintiffs
“expressed no objection to filing the administrative record under seal.” (Dkt. No. 40)
           Case 1:19-cv-01478-PGG Document 79 Filed 02/12/21 Page 2 of 4




included within the administrative record and asserts that each document contains “private,”

“sensitive,” and/or “confidential” information regarding each Plaintiff’s employment and

severance pay. (Id. at 2-6) Defendant also asserts that the Separation Pay Plan documents found

in the administrative record were “available and provided confidentially only to participants and

prospective participants” in Defendant’s Separation Pay Plan. (Id. at 2, 4, 5)

                 The administrative record submitted by Defendant consists of each Plaintiff’s

entire claim file. (Id. at 2) These claim files include, for each Plaintiff, copies of Defendant’s

Separation Pay Plan and Summary Plan Descriptions, documents discussing the bases for

Plaintiffs’ terminations, and communications between Plaintiffs’ attorneys and various Plan

Administrators, Claims Administrators, and Appeals Reviewers relating to Plaintiffs’ claims for

severance benefits.3 (Id. at 2-6)

                 On April 10, 2020, Defendant moved to seal the appendix to its Local Rule 56.1

statement, which consists of the administrative record. Defendant again asserts that the

administrative record “contains sensitive, personal information regarding Plaintiffs[’] . . .

employment with Defendant.” (Def. Mot. (Dkt. No. 53); Reynolds Decl. (Dkt. No. 54) ¶¶ 4-5))

                 As this Court noted in its March 16, 2020 Order, the documents making up the

administrative record are plainly “judicial documents,” because they will be the basis for this

Court’s determination. “Once the court has determined that the documents are judicial

documents . . . it must determine the weight of th[e] presumption [of judicial access]. . . . [Then,]

the court must balance competing considerations against [that presumption].” Lugosch, 435 F.3d

at 119-20.




3
    Neither side has argued that sealing is appropriate on privilege grounds.


                                                  2
         Case 1:19-cv-01478-PGG Document 79 Filed 02/12/21 Page 3 of 4




               Here, Defendant’s justifications for sealing are insufficient under Lugosch. The

administrative record does not contain the type of confidential, personal information that would

ordinarily be subject to sealing. Although Defendant contends that sealing is appropriate

because the administrative record includes references to Plaintiffs’ separation pay and job

performance, Plaintiffs – who challenge their terminations – have put their job performance at

issue. (See Cmplt. (Dkt. No. 1) ¶¶ 21, 102, 103, 115, 116, 128, 129) Documents describing

Plaintiffs’ job performance, the reasons for their terminations, and the terms of their severance

are thus likely to “‘directly affect [the] adjudication’” of this matter. Lugosch, 435 F.3d at 119

(quoting United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir. 1995)) Accordingly, the

presumption of public access carries significant weight. Id.

               As to the Summary Plan Descriptions, Defendant provides no explanation as to

the privacy interests that would be affected by public access to these documents. Indeed,

Defendant’s submission indicates that these documents have been distributed to a large number

of employees. Defendant has pointed to nothing suggesting that these employees were obligated

to maintain the Summary Plan Descriptions as confidential.

               Having weighed the presumption of public access against the privacy concerns

that Defendant has raised, this Court concludes that Defendant has not met the standard for

sealing set forth in Lugosch.

               Accordingly, Defendant’s motions to file the administrative record and Local

Rule 56.1 appendix under seal are denied. The Clerk of Court is directed to terminate the

motions (Dkt. Nos. 40, 53) and to place the administrative record and appendix (Dkt. Nos. 27-39,




                                                 3
         Case 1:19-cv-01478-PGG Document 79 Filed 02/12/21 Page 4 of 4




55-58, 63-65) on the public docket.

Dated: New York, New York
       February 12, 2021




                                       4
